UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2010 (May 4, 2010) First Quantum Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52759 20-4743354 (State or other jurisdiction of Incorporation or organization) (CommissionFile Number) (I.R.S. Employer Identification No.) 2101 Vista Parkway, Suite 292 West Palm Beach, Florida (Address of Principal Executive Office) (Zip Code) (561) 228-6148 (Issuer's Telephone Number) 2300 Palm Beach Lakes Boulevard, Suite 218, West Palm Beach, FL 33409 (Former name or former address, if changes since last report) ITEM 3.02 Unregistered Sales of Equity Securities On May 4, 2010, the Company agreed to issue 9,088,600 shares of its common stock in reliance upon exemption from registration found in Section 3(a)(10) of the Securities Act in exchange for $90,886 of convertible debt and accrued interest outstanding at December 31, 2009. Following a fairness hearing, with timely prior notice given to, and the opportunity to be heard thereat by, the creditor, the Circuit Court of the 18th Judicial Circuit, in and for Seminole County, Florida, determined that it had jurisdiction, and found, as a matter of fact, and declared, as a matter of law, that the terms of the exchange of that the terms of the exchange of that debt for those shares of the Company were Afair@ to the creditor. Thereupon, the creditor assigned its right to receive those shares to other persons. Absent such a finding from the Court approving the exchange and declaring it to be fair to the creditor, there would have been no basis for the Company to have relied upon the exemption set forth in Section 3(a)(10) for the issuance of those securities. EXHIBIT NUMBERDESCRIPTION None SIGNATURES In accordance with Section 13 of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Quantum Ventures, Inc. A Nevada Corporation (Registrant) By:/s/ Andrew Godfrey Andrew Godfrey, CEO, CFO, Chairman Date: May 14, 2010
